DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment filed 13 July 2021 is acknowledged.  Claims 2-127 were previously pending but cancelled in the preliminary amendment filed 11 January 2019.  New claims “2-20” have now been added.  The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).  Misnumbered claims 2-20 been renumbered 128-146.

Claims 1 and 128-146 are pending and under consideration.



Information Disclosure Statement
No information disclosure statement has been provided.  Applicant is again reminded of their duty to disclose under 37 C.F.R. 1.56.  References cited in the parent application have been considered but will not appear on the face of any patent that should issue from this application unless listed on a PTO/SB/08 and indicated as considered by the Examiner.

Withdrawn Objections/Rejections
Applicant’s amendment to include a third domain in the humanized construct has obviated all previous grounds of rejection. 

New Grounds of Rejections
New grounds of rejection are included in this Office Action.  Accordingly, the Office Action is non-final.


  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1 and 128-146 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites two options for the third domain having affinity or a cell surface antigen selected from “CDS, CDS”.  This language is ambiguous because neither the specification nor the art identifies such a cell surface molecule.  In view of the disclosure at [0004], it appears the claim was intended to recite “CD5, CD8”.  If so, it is suggested 
Appropriate correction is required.  


The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 128-146 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
A description adequate to satisfy 35 U.S.C. § 112, first paragraph, must “clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.” Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc) (citation omitted, alteration in original). “[T]he test for sufficiency is whether the disclosure of the Id. “An adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.” Id. at 149-150. “Sufficient description of a genus instead requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Id. at 1350.  The Federal Circuit has identified factors to consider in evaluating the adequacy of disclosures supporting generic claims, including “the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, [and] the predictability of the aspect at issue.” Id. at 1351.  
Scope of the claimed genus
Independent claim 1 is a product claim drawn to a “humanized construct” comprising three “domains”.  The components domains and the humanized construct comprising them can take any form so long as three domains are present and some aspect of the construct can be considered humanized.  The first domain is defined as any domain “having an affinity for a clonal lineage specific maker protein (CLSMP)”.  A CLSMP is itself a genus of potential antigens, including the idiotype found on individual B cells and T cells.  The second domain is defined as any domain “having an affinity for an effector antigen selected from the group consisting of CD3, CD28, CTLA4, PD-1, IL-2R, and Fc receptor”.  The third domain is defined as any domain “having an affinity for a cell surface antigen selected from the group consisting of CD3, CD4, CD5, CD8, CD19, CD20, CD22, CD23, CD28, CD38, CD45RA, CD45RO, CD79a, CD79b, CD97, and FMC7 (a particular epitope on CD20).  Claim 1 is therefore directed to a genus of humanized constructs comprising “domains” that have any structure and that are defined by the function of having an affinity for certain proteins.  No significant structural limitations are placed on the 
Dependent claims 3-7/129-133 recite some additional requirements regarding the source or type of the domain, with claim 3/129 requiring that the construct comprise a humanized monoclonal antibody or fragment thereof.  Dependent claim 4/130 requires that the first domain is a form of a humanized antibody that is a scFv or an Fab.  Dependent claims 5-7/131-133 recite that the scFv or Fab are selected from complex libraries.  Dependent claims 8-20/134-146 recite additional limitations regarding the identity of the CLSMP antigen that is recognized by the first domain.  
State of the Relevant Art
By 2015/2016, multispecific constructs comprising domains that were extracellular domains of receptors, non-antibody scaffolds (e.g., designed ankyrin repeats, domains based on CTLA-4 scaffold, anticalins), and various forms of antibodies were known in the art.  Non-antibody scaffold domains are reviewed in Wurch et al., Trends Biotechnol. 30(11): 575-582 (2012; PTO-892), e.g., Figure 1.  Various formats of domains comprising antibodies or antibody fragments are reviewed in Spiess et al., Mol. Immunol. 67:95-106 (2015; PTO-892), e.g., Figure 1; and Wurch at Figure 2 discusses some bispecific formats that also comprise antibody fragments.  While some alternate scaffolds had entered clinical trials, most bi- or multi-specific constructs in development comprised antibody or antibody fragments.  E.g., Table 1 of Spiess; Table 2 of Wurch.  Two constructs noted in Table 1 of Spiess comprise a Fab specific for a tumor antigen (either EpCAM or HER2), a Fab specific for the CD3 cell surface molecule on T cells (i.e., a domain as encompassed by the instant “third domain”), as well as an Fc domain that is a 
But even though a number of constructs with at least two domains were in clinical development, the skilled artisan recognized that even when the domains were limited to the more developed class of domains that are antibody or antibody fragments, the specificity of the domain and the overall structure of the construct still had tremendous impact on the function of the multispecific construct.  Shim (H. Shim, Exp. Mol. Med. 43(10):539-549 (2011; PTO-892) notes (e.g., see Abstract and “Concluding remarks”) that different antibodies against the same cell surface receptor (the tumor surface antigens HER2, EGFR, and CD20 are discussed) have unique mechanisms of action and different characteristics.  And for construct comprising domains that are designed to link a target antigen on the surface of a tumor cell to an effector antigen on a T cell (e.g., the “bispecific T cell engager”, or BiTE® class of constructs), the distance of the epitope from the target cell membrane can be an important characteristic determining whether the bispecific T cell engager will be able to mediate cell lysis of the tumor cell.  So even though multiple antibodies may bind the same antigen on the surface of a tumor cell (i.e., is a “third domain” as recited in claim 1), not all of those antibodies can be successfully linked with an antibody fragment specific for an effector antigen such as CD3 (i.e., a “second domain” as recited in claim 1) to provide a construct that will mediate lysis of the target cell.  E.g., Bluemel et al., Cancer Immunol Immunother 59:1197-1209 (2010; PTO-892).    
Regarding the first domain, anti-idiotype (anti-Id) antibodies (which are an example of a first domain with affinity for a CLSMP as recited in claim 1) were also well-known in the art prior to the effective filing date.  As discussed in the Specification at [0098]-[0099] and in Figure 1, an “idiotype”, or “Id”, is the cell surface antigen formed by a B cell receptor (BcR) or a T cell receptor (TcR).  Both the BcR and the TcR are unique to a particular B cell or T cell and are formed from a genetic recombination event that results in an extraordinary level of variation and is responsible for the ability of antibodies (i.e., soluble BcR) to bind highly diverse antigens and T cells to bind highly diverse peptide/MHC complexed.  Because certain B and T 
Claim 1 is therefore directed to products that are highly structurally diverse at least because the first domain, even if limited to an anti-Id antibody or antibody fragment, encompasses an extraordinarily large number of highly structurally diverse domains.  
Overall, at the time the invention was made, the level of skill for preparing anti-idiotype antibodies and then selecting those anti-Id antibodies was high.  However, even if a selection procedure was, at the time of the invention, sufficient to enable the skilled artisan to identify domains with binding affinity for a CLSMP and then incorporate it into a humanized construct comprising the recited second and third domain that could be selected for construct retaining the recited affinities, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011) (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”).  Here, the skilled artisan at the time of the effective filing date recognized that it was not possible to predict, a prior, what the structure of any particular anti-Id antibody would be (i.e., what particular combination of structural features such as six CDRs, would be present in a particular anti-Id antibody) prior to the isolation of each individual Id (the antigen) and then preparation and selection of a particular anti-Id antibody.  Further, even though multiple examples of antibodies and other domains with affinity to effector antigens such as CD3 or FcR (i.e., the second domain) and with affinity for cells surface antigens such as CD20 (i.e., the third domain) were known in the art prior to the effective filing date, the skilled artisan still could not predict what aspect of the structure of those domains would permit incorporation of a particular domain into a humanized construct and yet retain the affinity of the incorporated domain for the effector and cell surface targets, particularly in combination with a first domain having affinity for a CLSMP such as a B cell or T cell idiotype.  That is, the art as of the effective filing date and even later recognized that while it was possible to screen for first domains as recited in the claims and then select those domains that could be combined with second and third domains that could also be screened and selected to retain the functions as claimed in the context of a humanized construct comprising the three domains, there was no common structure that provided the claimed affinity (i.e. the functional properties claimed) of the first domain, the second domain, and the third domain when combined in a humanized construct as claimed.  
Summary of Species disclosed in the original specification 
The specification proposes methods to screen and select individual domains with the desired affinities and then screen and select humanized constructs comprising the three domains.  However, no species of humanized constructs within the scope of claim 1 are described.  
Are the disclosed species representative of the claimed genus?
MPEP § 2163 states that a “representative number of species” means that the species that are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
As noted, no species of “humanized constructs” falling within the genus recited in claim 1 have been actually described in the specification.  The art also does not provide any exemplary structures falling within the scope of claim 1.  Accordingly, Applicant cannot be considered to have provided a representative number of species of humanized constructs comprising the recited domains. 
Identifying characteristics and structure/function correlation
In the absence of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics; i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  
As noted above, the art generally accepted that it was possible to screen for the individual domains and, once the domains were identified, then screen for combinations that could be included in a humanized construct as claimed while retaining the required affinities.   However, neither the art nor the specification recognized what structures must be present 
For all of the reasons presented above, one of skill in the art would not know which of the countless individual domains and domain combinations encompassed by the independent claim that met the highly general structural requirements of the claim would also have affinity for the antigens as recited for each individual domain when present in the combination.  And none of the rejected dependent claims provide sufficient additional structure or a structure/function correlation to provide an adequate written description of the genera claimed.  Given the lack of shared structural properties that provide the claimed affinity for the three different antigen groups and the absence of any species described in either the specification or the art, the disclosure is insufficient to show that Applicant was in possession of a “humanized construct” as claimed.

Allowable Subject Matter 
No claim is allowed.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960.  The examiner can normally be reached on Mon to Fri from 12:00 to 20:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA H ROARK/Primary Examiner, Art Unit 1643